Exhibit 10.1
    



















2014-2016

EXECUTIVE
SELECTIVE SEVERANCE PROGRAM






GRAFTECH INTERNATIONAL HOLDINGS INC.


































SEPTEMBER 1, 2014 THROUGH DECEMBER 31, 2016


(Select U.S. Senior Executive Employees)




















--------------------------------------------------------------------------------

2



PROGRAM OUTLINE
    
This 2014-2016 Executive Selective Severance Program (“ESSP” or “Program”) is
being implemented to assist selected US-based senior executives of GrafTech
International Ltd. and/or any of its U.S. affiliates (collectively, the
“Company”) identified on a list maintained in the office of the Vice President
of Human Resources as such list may be enhanced from time to time (each, an
“Executive”) whose employment is terminated by action of the Company as set
forth herein.


A.    COVERAGE AND TERMS


This Program shall be in effect between the dates of September 1, 2014 and
December 31, 2016, and is applicable to any Executive whose employment with the
Company is terminated by Company action other than for Cause (as described
below). This Program does not constitute a contract and is subject to
termination and/or modification at the sole discretion of the Company without
prior notice.



B.    ELIGIBILITY; NOTIFICATION AND RELEASE


•
An Executive whose employment with the Company is terminated will be notified of
his or her eligibility to participate in this Program through an Executive
Notification Letter. Such notification will provide eligible Executives with
notice of their effective date of termination. This may result in termination
other than at the end of a calendar month.



•
Notice prior to the effective date of termination is not required, but may be
given in the sole discretion of the Company. Any notice period will be paid and
may be non-working. During the notice period, Executives will be eligible to
participate in Company benefits at active employee rates.



•
If required under applicable law, Executives will be told which other positions
in their organizational unit or group are eligible and not eligible for any
severance program at the Company.



•
Benefits from this Program will commence immediately following separation from
employment and will continue for the period applicable to the Executive, based
on service to the Company and seniority, as described below.



•
In order for an Executive to be eligible for participation in this Program, in
addition to the other Program conditions, he/she must complete and sign the
applicable form of Release and return it to his/her Human Resources manager
within the time frame identified in the Executive Notification Letter following
receipt of the Notification Letter and Release.

            
•
An Executive who is otherwise eligible for this ESSP will not receive ESSP
benefits if the Executive:



•
Is discharged by the Company for Cause. “Cause” shall exist only if the
Executive engaged in conduct demonstrably and materially injurious to the
Company, monetarily or otherwise and, after delivery to the Executive of a copy
of a resolution, duly adopted by the unanimous affirmative vote of the entire
membership of the Board of Directors of GrafTech International Ltd. (the
“Board”) at a meeting of the Board called and held for such purpose (after
reasonable notice to the Executive and an opportunity for the Executive, with
his or her counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, the Executive was guilty of the conduct set forth
and




 



--------------------------------------------------------------------------------

3



specifying the particulars thereof in detail. For purposes of “Cause”, no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company. Any act or failure to act based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Company shall be conclusively presumed to be done or omitted to be done by the
Executive in good faith and in the best interests of the Company.


•
Breached a contractual or legal obligation to the Company, including but not
limited to any noncompetition, confidentiality or other restrictive covenant in
effect with the Company.



-    Elects normal/early voluntary retirement prior to the Executive being
informed of his or her termination of employment or the elimination of his/her
position or like changes.


•
Does not acknowledge the Notification Letter by singing and returning it within
five (5) business days following the Notice Date, or such other period as agreed
to by the Company in writing.



-    Does not sign and return the Release within the applicable forty-five (45)
day period or elects in writing to revoke the Release within seven (7) calendar
days after its execution.


•
An Executive who was eligible for this ESSP will not receive any additional or
future ESSP benefits (that is, any benefits that commenced shall cease), if,
prior to the expiration of Program benefits, the Executive:



•
Violates the terms of the restrictive covenants in the Notification Letter
(“Exhibit A”).



•
An Executive who was eligible for this ESSP will not receive any additional or
future ESSP benefits (that is, any benefits that commenced shall cease), and the
Executive will be required to return any benefits previously received under this
ESSP, if the Executive:



-     Violates the terms of the Release (as set forth in the Release).


•
Engages in Detrimental Conduct (as defined in the GrafTech International Ltd.
Equity Incentive Plan (the “EIP”)) such that the Company would have the right
(as if the Executive’s employment had not terminated) to forfeit an award
granted under the EIP.



•
Fails to return to the Company all Company property which is in his or her
possession.



-
Fails to continue to respect the trade secrets and other confidential
information to which the Executive had access while employed or fails to abide
by all of the Executive’s contractual and legal obligations with respect
thereto.



-
Makes any critical or derogatory remarks concerning the management, operation or
products of the Company or the Company’s officers, managers, employees,
shareholders and affiliates, board members, customers, or vendors, or, without
limiting the foregoing, takes any other action which could reasonably affect the
Company’s reputation or the reputation of the previously mentioned persons.




 



--------------------------------------------------------------------------------

4





-
Fails to cooperate in any legal disputes and/or proceedings and/or business
matters relating to issues and/or incidents which took place during the term of
the Executive’s employment.

C.    TERMINATION WITHOUT RELEASE


If an eligible Executive fails to, or elects not to, sign and return the Release
within the appropriate time period or elects in writing to revoke the Release
within seven (7) calendar days after its execution, the Executive will not be
eligible for participation in this Program and, if any Program benefits have
been provided prior thereto, such benefits will be forfeited and, to the extent
payments have been made under this Program, must be refunded by the Executive.


D.    TERMINATION OF EMPLOYMENT


For purposes of this Program, references to “termination of employment”,
“separation from employment” and the like, when referenced for purposes of
determining when an Executive is eligible to commence receipt of payments,
refers to a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). This Program is
intended to be a “separation pay plan” within the meaning of Section 409A, such
that payments made under this Program are exempt from Section 409A. Each payment
or benefit under this Program shall be a separate payment. Notwithstanding
anything in this Program to the contrary, in the event it is determined that
this Program is not a separation pay plan or any payments hereunder are not
exempt from the application of Section 409A, then any payments of “deferred
compensation” (within the meaning of Section 409A) payable upon a separation
from service to an Executive who is a “specified employee” (within the meaning
of Section 409A) shall not commence until the first scheduled payroll date
following the six month anniversary of such Executive’s “separation from
service” (within the meaning of Section 409A).


E. PROGRAM ADMINISTRATION


•
HR Shared Services will administer this Program and is responsible for this
Program and its operation. HR Shared Services will maintain records of Program
operations and will be responsible for the handling, processing and payment of
any claims for benefits under this Program.



•
The Company, or its delegee, the Vice President of Human Resources, will have
sole and discretionary authority to interpret any term of this Program and to
decide all questions concerning the eligibility of any person to participate in
this Program, the right to and the amount of any benefit payable under this
Program to any individual, and the date on which any individual ceases to be
eligible for Program benefits. The Company or its delegate has the sole and
absolute discretion to interpret this Program, including without limitation
adjusting benefits of this Program for one or more participants consistent with
the purposes and intent of this Program. The Company’s, or its delegee’s,
decisions will be final and binding on all parties. The Company has allocated to
the Vice President of Human Resources any responsibility it may have under this
Program and he may designate any other person or persons to carry out any of its
responsibilities under this Program.






 



--------------------------------------------------------------------------------

5



•
Questions concerning this Program, and related approvals and interpretation,
should be addressed to the Manager of Shared Services at 216-676-2002.





PROGRAM BENEFITS


A.    SEVERANCE BENEFITS


•    Upon expiration of the notice period, if any, described in this Program,
Executives who elect to participate in this Program and timely sign and return
(and do not revoke) a Release, are eligible to receive severance benefits in
accordance with the following schedule:

Company Service Credit (thru last day worked) Severance    
    
Under 5 years            19 month’s pay


At least 5 years and under 10 years    20 months’ pay


At least 10 years and under 15 years    21 months’ pay


At least 15 years and under 20 years    22 months’ pay


At least 20 years and under 25 years    23 months’ pay


At least 25 years            24 months’ pay


•
Minimum severance benefit is eighteen (18) months’ pay; provided that the Chief
Executive Officer shall be entitled to a minimum severance benefit of
twenty-four (24) months’ pay.



•
Maximum severance benefit is twenty-four (24) months’ pay.



•
Each month’s severance benefit will be equal to one twelfth of the Executive’s
annual base salary in effect at the time of notification of eligibility to
participate in this Program (excluding the impact of any temporary pay cuts).



•
Generally, severance benefit payments will be made on regular paydays for the
respective period authorized (and no provisions of this Program will provide for
lump sum payments, except vacation pay) commencing with the first payday
following termination of employment.



•
In the event of an Executive’s death at any time during which severance benefit
payments described in this Section A remain payable hereunder, such benefit
payments shall be made, at the same times and form as the payments would have
been made to the Executive, to the party or parties identified as the
Executive’s “beneficiary” or “beneficiaries” named in the beneficiary
designation most recently filed by the Executive with the Company under the
Company’s Basic Life Insurance Group Policy, regardless of whether the Executive
is a current participant in the Life Insurance Plan at the time of his or her
death. If (a) no such designation is on file with the Company at the time of the
Executive’s death, or (b) no designated beneficiary has survived the Executive,
Executive’s beneficiary for purposes of this Program shall be the Executive’s
surviving spouse or, if no spouse has survived the Executive, the estate of the
deceased Executive. If an individual beneficiary cannot be located for a period
of one year following the




 



--------------------------------------------------------------------------------

6



Executive’s death, despite mail notification to the beneficiary’s last known
address, and if the beneficiary has not made a written claim for benefits within
such period to the Company, the beneficiary shall be treated as having
predeceased the Executive. The Company may require such proof of death and such
evidence of the right of any person to receive all or part of a deceased
Participant's unpaid benefits as the Company may consider appropriate. The
Company may rely upon any direction by the legal representatives of the estate
of a deceased Executive, without liability to any other person.


•
The severance payments will be in addition to pension payments for eligible
employees who are retirement eligible and elect to concurrently retire.
Executives who are terminated under this Program and are participants in the
GrafTech International Holdings Inc. Retirement Plan will receive credit (up to
a maximum of two years) in order to satisfy the age and/or service requirements
under the Retirement Plan in accordance with the terms of the Retirement Plan.



B.    VACATION


•
Executives will receive pay in lieu of any accrued unused current year vacation.
Vacation payment will be paid in a lump sum at the time the individual separates
from service.



C.    MEDICAL, DENTAL AND LIFE INSURANCE


•
Medical Coverage: Executives participating in this Program who have signed and
returned within the applicable time frame, and have not revoked, a Release will
be eligible to continue group medical coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) at active employee rates for twelve (12)
months following termination of employment, but only until eligible for coverage
under another group plan. The continuation of medical insurance coverage for
Executives terminated under this Program will be coordinated with applicable
state and federal laws. Any such continuation of medical insurance will be
included as part of the continuation of benefits under COBRA.



•
Dental Coverage: Executives participating in this Program who have signed and
returned within the applicable time frame, and have not revoked, a Release will
be eligible to continue group dental coverage under COBRA at active employee
rates for twelve (12) months following termination of employment, but only until
eligible for coverage under another group plan. The continuation of dental
insurance coverage for Executives terminated under this Program will be
coordinated with applicable state and federal laws. Any such continuation of
dental insurance will be included as part of the continuation of benefits under
COBRA.



•
Life Insurance Coverage: Coverage under the Basic Life Insurance Group Policy
will terminate as of termination of employment. The Executive will have the
option to convert to a private policy as provided in the Policy.



•
Short and Long Term Disability Coverage: For all employees, this coverage
terminates as of termination of employment. For any Executive who becomes
eligible for (and receives) a long term disability benefit following the date of
the Notification Letter, such disability benefits may be reduced by severance
payments, as and when such severance payments are made, in accordance with the
terms of the Long Term Disability Plan.

     
•
Employee Assistance Program: A terminated Executive who is receiving benefits
under this Program but declines medical coverage may continue participation in
the Employee Assistance Program (EAP) following the termination of employment
(EAP Coordinated




 



--------------------------------------------------------------------------------

7



Care is included as part of the medical plan coverage) for six (6) months
following termination of employment.


The Company may require verification of employment status to determine when to
terminate extended benefit plan coverage under any of the above defined enhanced
benefits.


D.    INCENTIVE COMPENSATION PLANS


Executives participating in this Program who have signed and returned within the
applicable time frame, and have not revoked, a Release are entitled to the
following:


•
Participants in the GrafTech International Ltd. Executive Incentive Compensation
Program (“EICP”) or the employee Incentive Compensation Program (“ICP”) and who
are on the payroll as of the last day of the applicable performance period and
were eligible to receive an Award (as defined in the EICP or ICP) for such
performance period, will have an individual multiplier of 100% of the earned
Award based on the results of the business, local, or individual metrics
identified for that performance period and will be payable at the same time
Awards are payable to active employees of the Company.



•
Participants in the EIP with an outstanding Award (as defined in the EIP) shall
be entitled to the following:

◦
Notwithstanding the terms of the applicable Award Agreement (as defined in the
EIP), immediate vesting as of termination of employment of Options (as defined
in the Plan) that would have vested in the twelve (12) month period following
termination of employment had the Executive remained employed with the Company
or that would have vested in 2015 for Executives terminated in 2014; all vested
Options (including options vesting pursuant to the proceeding clause) remain
outstanding for 12 months following the date of such termination (or 36 months,
if termination is after the Executive attaining age 50 with at least ten years
of employment with the Company), but not beyond the original term thereof (after
which time they shall expire and be forfeited if unexercised).

◦
Notwithstanding the terms of the applicable Award Agreement, immediate vesting
as of termination of employment of Restricted Stock Unit Awards that would have
vested in the twelve (12) month period following termination of employment had
the Executive remained employed with the Company or that would have vested in
2015 for Executives terminated in 2014; all such Awards shall be paid in
accordance with the terms of the applicable Award Agreement.

◦
Performance Share Unit Awards (as defined in the EIP) shall be earned or vested
as provided in the applicable Award Agreement and shall be payable in accordance
with the terms of the applicable Award Agreement.



E.    OUTPLACEMENT ASSISTANCE
•
For an Executive participating in this Program who has signed and returned
within the applicable time frame, and has not revoked, a Release, the Company
will provide Outplacement Assistance under an executive level program for six
(6) months from the date the Executive initiates this service with the vendor,
which initiation must occur, if at all, within three (3) months following
termination of employment. An Executive interested in Outplacement Assistance
must so indicate to the Vice President of Human Resources. Local availability of
services will determine the format through which outplacement assistance is
provided.



F. MISCELLANEOUS



 



--------------------------------------------------------------------------------

8



•
The terms of this Program are not intended to result in duplication of benefits,
if any, payable under any Severance Compensation Arrangement to which an
Executive is a party, or under the EICP, the EIP or any other plan, by reason of
change in control and this Program does not replace or supercede the provisions
of any such plan or agreement except as explicitly provided herein.

The Company, by a unanimous vote of the Board, shall have the right to amend,
suspend or terminate this Program at any time prior to December 31, 2016, the
date on which this Program automatically terminates. A Program amendment or
termination will not impact employees (and former employees) who have received
written notice of eligibility to participate in this Program before the date
such amendment or termination is executed. The Company’s exercise of its
discretion to amend or terminate this Program shall comply with Section 409A and
other applicable law. Notwithstanding the foregoing, this Program may not be
amended in anticipation of or following (i) any event resulting in Present
Directors (as defined below) and New Directors (as defined below) ceasing for
any reason to constitute a majority of the Board (and, for purposes of this
clause (i), “Present Directors” shall mean the individuals who as of the date of
adoption of this Program were members of the Board and “New Directors” shall
mean individuals whose election by the Board or whose nomination for election as
directors by GrafTech International Ltd.’s stockholders was approved by a vote
of at least two thirds of the directors then in office who were Present
Directors or New Directors); or (ii) a Change in Control (as defined in the
EIP).
Approved on behalf of
GRAFTECH INTERNATIONAL LTD
and its U.S. Affiliates
By: /s/Brian E. Blowes    
Title: Vice President – Human Resources







 

